DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 09/21/2021. Claims 1-22 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,154,195. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-31 of 11,154,195disclose every limitation of claims 1-22 in the instant application.


	

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 12, 15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573) and further in view of Agdeppa et al. (US 2016/03388991).


Regarding claim 1: Shusterman disclose a system to monitor a user's health comprising:
 a monitor element (Fig. 2A and Fig. 6, items 216 and  218)  securable to the user's body (Col. 10, Lines 54-65: Once garment 216 is sized to fit a given patient, and is fitted appropriately with sensor 218, the patient can wear garment 216 and simultaneously locate sensor 218 properly), the monitor element including at least one sensor providing information associated with health of the user, the sensor providing information associated with one or more of: 
user heart rate; 
user respiration rate; 
user blood pressure; 
user oxygen level (Fig. 5, Col. 10, Lines 18-26); 
a central station in communication with the gateway element (Fig. 2B, item 202), wherein the information associated with health of the user is received by the central station (Col. 11, Lines 29-31), wherein the central station analyzes the information and determines whether intervention is appropriate, based at least on: 
at least one heartrate threshold; 
at least one respiration rate threshold; 
at least one blood pressure threshold; and 
at least one oxygen level threshold (Col. 6, Lines 15-22: PC 202 (central station) provide redundant monitoring which is the same as the monitoring unit item 214 (Col. 6, Lines 9-13)).
Shusterman does not explicitly disclose the monitor element being in contact with the user’s body at any desired position.
In analogous art regarding monitoring user’s health, Masoud disclose a monitor element being in contact with the user’s body at any desired position (Fig. 1, item 100, ¶0046: the sensor device 100 is an implantable medical device, shown as implantable medical device 102, configured to be surgically implanted at a desired location of/within a user's body).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of the monitor element being in contact with the user’s body at any desired position as disclose by Masoud, to the monitor element of Shusterman. The motivation is to provide more flexibility of placement of the sensor hence making the system more versatile and efficient.
The combination of Shusterman and Masoud does not explicitly disclose at least one light sensor facing the user, wherein the at least one light sensor provides light sensing information based on light reflected from the at least one light emitting diode off the user's skin; and a bed sensor configured to provide position information associated with a position of the user in a bed.
In analogous art regarding patient monitoring, Agdeppa disclose wherein the at least one light sensor provides light sensing information based on light reflected from the at least one light emitting diode off the user's skin (¶0012); and a bed sensor configured to provide position information associated with a position of the user in a bed (¶0037).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the at least one light sensor provides light sensing information based on light reflected from the at least one light emitting diode off the user's skin; and a bed sensor configured to provide position information associated with a position of the user in a bed, as disclose by Agdeppa, to the system of the combination of Shusterman and Masoud. The motivation is to provide more accurate and complete information about the user hence  making the system more effective.

Regarding claim 2: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 1, wherein the information associated with the health of the user is stored in a memory (database) associated with the central station (Shusterman: Col. 20, 31-33).

Regarding claim 3: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 1, wherein the information associated with the health of the user further comprises information associated with:
user weight; 
user activity; and 
user sleep quality (Shusterman: sensor item 218 include fail sensor 508 and GPS monitor 510 which monitor user activity (Fig. 5, Col. 10, Lines 35-40)).

Regarding claim 12: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 1, wherein the position information indicates a presence of the user in the bed. (Agdeppa: ¶0037).

Regarding claim 15: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 1 further comprising an alert device (Shusterman: Fig. 2B, item 238) in wireless communication with the central station (Shusterman: Col. 7, Lines 4-10).

Regarding claim 16: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 15, wherein the alert device comprises an alert button (Shusterman: Fig. 2B, item 238), wherein the alert device transmits an alert signal to the central station when the alert button is actuated (Shusterman: Col. 7, Lines 4-10).

Regarding claim 17: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 16,  wherein the central station transmits the alert signal to emergency personnel. (Shusterman: Col. 7, Lines 4-10).

Regarding claim 18: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 16, wherein the alert device provides two way communication with the central station. (Shusterman: Fig. 2A. Notice communication link between item 214 and 208 that have a two arrows line, which indicate two way communication).

Regarding claim 19: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 1, wherein the position information is used by the central station to provide mobility information associated with the user (Agdeppa: ¶0037).

Regarding claim 20: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 1, wherein the position information is used by the central station to provide sleep activity information associated with the user (Agdeppa: ¶0037: movement information (such as bed exit detection) indicate an awake state hence is considered sleep information as well).

Regarding claim 22: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 16, wherein the monitoring device is in two way communication with the central station. (Shusterman: Fig. 2A. Notice communication link between item 214 and 208 that have a two arrows line, which indicate two way communication).

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573) in view of Agdeppa et al. (US 2016/03388991) and further in view of Cumming et al. (US 2017/0246041).

Regarding claim 4: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 1, but does not explicitly disclose wherein the monitor element comprises an adhesive element positioned on an inner surface thereof for contact with the user’s skin to position the monitor element on the user’s body.
In analogous art regarding monitoring user’s health, Cumming disclose a monitor element comprises an adhesive element positioned on an inner surface thereof for contact with the user’s skin to position the monitor element on the user’s body (¶0062: A gentle release adhesive can be used to hold the sensor in position and/or to provide constant intimate contact with the patient's skin).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include an adhesive element positioned on an inner surface thereof for contact with the user’s skin to position the monitor element on the user’s body, as disclose by Cumming, to the monitoring element of The combination of Shusterman, Masoud ad Agdeppa. The motivation is to ensure the monitoring element staying in its proper place ensuring a proper reading, therefore making the system more reliable.
 
Regarding claim 5: The combination of Shusterman, Masoud, Agdeppa and Cumming disclose the system of claim 4, wherein the adhesive element includes an alignment element positions to aid in the positioning of the monitor element on the user’s (Cumming: ¶0062: The sensor can be embedded or attached to the interior surface of the bandage cap in an advantageous position, likely the forehead area). 

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573) in view of Agdeppa et al. (US 2016/03388991) and further in view of Kumar et al. (US 2017/0056682).

Regarding claim 6: The combination of Shusterman, Masoud ad Agdeppa disclose the system of claim 1, but does not explicitly disclose wherein the monitor element comprises a plurality of electrodes. 
In analogous art regarding monitoring user’s health, Kumar disclose wherein the monitor element comprises a plurality of electrodes (Fig. 3, item 502 and 504, ¶0092).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include a plurality of electrodes, as disclose by Kumar, to the monitor element of the combination of Shusterman, Masoud ad Agdeppa, since having a limited universe of potential options (type of sensors), the selection of any particular option (electrode sensors) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of sense data, either option would have been obvious to one of ordinary skill.

Regarding claim 7: The combination of Shusterman, Masoud, Agdeppa and Kumar disclose the system of claim 6, wherein a pair of electrodes are provided on a first end of the monitor element (upper patch) and a third electrode is provided on a second end of the monitor element, opposite the first end (lower patch) (Kumar: Fig. 3, ¶0092).

Regarding claim 8: The combination of Shusterman, Masoud, Agdeppa and Kumar disclose the system of claim 7, but does not explicitly disclose wherein the pair of electrodes are provided side by side. However, it does disclose a pair of electrodes (Kumar: ¶0092). Therefore, Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  arrange the pair of electrodes provided in a side by side manner since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 9: The combination of Shusterman, Masoud, Agdeppa and Kumar disclose the system of claim 8, wherein the third electrode is spaced a predetermined distance from the pair of electrodes (Kumar: Fig. 3, ¶0092).

Regarding claim 10: The combination of Shusterman, Masoud, Agdeppa and Kumar disclose the system of claim 9, wherein the pair of electrodes and third electrode are positioned to provide ECG information (Kumar: Abstract).

Regarding claim 11: The combination of Shusterman, Masoud, Agdeppa and Kumar disclose the system of claim 7, wherein the first end of the monitor element (item 502) is connected to the second end of the monitor element (Kumar: Fig. 3, item 506) via a flexible bridge element (Kumar: Fig. 3, item 512) such that the first end of the monitor element and second end of the monitor element are movable with the user’s skin relative to each other (Kumar:¶0020: The wearable defibrillator can further include a flexible bridge connecting the first and second patient engagement substrates.  The flexible bridge can include an electrical conductor configured to provide electrical communication between the second defibrillator pad electrode and the second plurality of ECG sensing electrodes to one or more of the controller and the one or more capacitors).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573 in view of Agdeppa et al. (US 2016/03388991) and further in view of Banet et al. (US 2011/0066043).

Regarding claim 13: The combination of Shusterman, Masoud and Agdeppa disclose the system of claim 1, but does not explicitly disclose wherein the at least one light sensor provides light sensing information based on light reflected from the at least one light emitting diode off the user’s skin. 
In analogous art regarding patient monitoring, Banet disclose wherein the at least one light sensor provides light sensing information based on light reflected from the at least one light emitting diode off the user’s skin (¶0071-0072).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of wherein the at least one light sensor provides light sensing information based on light reflected from the at least one light emitting diode off the user’s skin, as disclose by Banet, to the system of the combination of Shusterman, Masoud and Agdeppa. The motivation is to add redundancy to the measurement hence making it more reliable.

Regarding claim 14: The combination of Shusterman, Masoud and Agdeppa disclose the system of claim 1, wherein the light sensing information and ECG information are transmitted from the monitor element to the central station and the sensor information is determined at the central station (Shusterman: Col. 11, lines 29-31). The combination of Shusterman, Masoud and Agdeppa does not explicitly disclose the sensor information is blood pressure. However blood pressure is a well-known parameter measured inn  patient as evidence by Banet where it discloses sensing blood pressure of a patient (¶0071-0072).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include blood pressure as the sensor information of ). The combination of Shusterman, Masoud and Agdeppa, since having a limited universe of potential options (patient sensor information), the selection of any particular option (blood pressure) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of receiving data from the patient, either option would have been obvious to one of ordinary skill.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shusterman (US 6,471,087) in view of Masoud et al. (US 2016/0330573) 0330573 in view of Agdeppa et al. (US 2016/03388991) and further in view of Hayter et al. (US 2009/0005665).

Regarding claim 21: The combination of Shusterman, Masoud and Agdeppa disclose the system of claim 1, but does not explicitly disclose wherein the monitor element checks the information associated with health of the user for errors prior to sending the information associated with health of the user to central station and does not send the information associated with health of the user to the central station when errors are detected..
In analogous art regarding data transmission, Hayter disclose wherein the monitor element checks the information associated with health of the user for errors prior to sending the information associated with health of the user to central station and does not send the information associated with health of the user to the central station when errors are detected. (¶0135).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the monitor element checks the information associated with health of the user for errors prior to sending the information associated with health of the user to central station and does not send the information associated with health of the user to the central station when errors are detected., as disclose by Hayter, to the system of Shusterman, Masoud and Agdeppa. The motivation is to save power and data space by not sending corrupted information.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689